*Confidential Treatment Requested

Exhibit 10.32

MORTGAGE LOAN PURCHASE AND INTERIM SERVICING AGREEMENT

 

This Mortgage Loan Purchase and Interim Servicing Agreement is dated and
effective as of June 18, 2002 (the "Agreement"), between E-Loan, Inc., having an
address at 5875 Arnold Road, Dublin, California 94568 (the "Seller"), and
Countrywide Home Loans, Inc., having an address at 4500 Park Granada, Calabasas,
California 91302 (the "Purchaser").

 

R

E C I T A L S



The Seller desires to sell and transfer to the Purchaser, and the Purchaser
desires to purchase from the Seller, those certain mortgage loans identified on
Exhibit A hereto, including all servicing rights relating thereto (the "Mortgage
Loans"), upon such terms set forth below.

In consideration of the promises and the mutual agreements and undertakings set
forth herein, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

ARTICLE I

DEFINITIONS

Whenever used herein, the following words and phrases, unless the context
otherwise requires, shall have the following meanings:

Accrued Interest: Accrued interest owing to the Seller on the Stated Principal
Balance of each Mortgage Loan at a rate equal to the Mortgage Interest Rate of
each such Mortgage Loan, from the date through which interest has last been paid
(as of the Cut-off Date) through the day prior to the Closing Date, inclusive;
provided, however, with respect to those Mortgage Loans for which interest has
been paid through a date beyond the Closing Date, such accrued interest owing to
Seller shall be reduced by the amount of interest accruing on the Stated
Principal Balance of each such Mortgage Loan at a rate equal to the Mortgage
Interest Rate of such Mortgage Loan, from the Closing Date to the day prior to
the interest paid through date for such Mortgage Loan, inclusive.



Agencies: Both Fannie Mae and Freddie Mac.



Agreement: This Mortgage Loan Purchase and Interim Servicing Agreement,
including all exhibits and supplements hereto, and all amendments hereof.

Appraised Value: With respect to any Mortgage Loan, the value of the related
Mortgaged Property based upon the lesser of (i) the appraisal made for the
originator at the time of origination of the Mortgage Loan or (ii) the purchase
price of the Mortgaged Property at the time of origination of the Mortgage Loan,
provided, however, that in the case of a refinanced Mortgage Loan, such value is
based solely upon the appraisal made at the time of origination of such
refinanced Mortgage Loan.

Assignment of Mortgage: An assignment of the Mortgage, notice of transfer or
equivalent instrument in recordable form, sufficient under the laws of the
jurisdiction wherein the related Mortgaged Property is located to reflect the
sale of the Mortgage to the Purchaser.

Business Day: Any day other than (i) a Saturday or Sunday, or (ii) a day on
which banking and savings and loan institutions in the State of California, are
authorized or obligated by law or executive order to be closed.

Closing Date: June 18, 2002, or such other date as may be mutually agreed upon
by the Seller and the Purchaser.

Cut-off Date: June 13, 2002.

Due Date: The day of the month on which a Monthly Payment is due on a Mortgage
Loan, exclusive of any days of grace.

Escrow Account: An account or accounts maintained by the Seller, or the Seller's
predecessor in interest, maintained for the deposit of Escrow Payments received
in respect of one or more Mortgage Loans.

Escrow Payments: The amounts held in Escrow Accounts which include amounts being
held for payment of taxes, assessments, water rates, mortgage insurance
premiums, fire and hazard insurance premiums and other payments required to be
escrowed by the Mortgagor pursuant to any Mortgage Loan.

Fannie Mae: The Federal National Mortgage Association or any successor thereto.

Freddie Mac: The Federal Home Loan Mortgage Corporation, or any successor
thereto.



HMDA: The Home Mortgage Disclosure Act, as amended.



HUD: The Department of Housing and Urban Development or any successor thereto.

Initial Purchaser: Countrywide Home Loans, Inc.

Interim Servicing Period: The period commencing with the Closing Date and ending
with the Servicing Transfer Date.

Loan-to-Value Ratio or LTV: With respect to any Mortgage Loan, the ratio of the
original outstanding principal amount to the Appraised Value of the Mortgage
Loan.

MERS

: Mortgage Electronic Registration Systems, Inc., a corporation organized and
existing under the laws of the State of Delaware, or any successor thereto.



MERS System

: The system of recording transfers of mortgages electronically maintained by
MERS.



Monthly Payment: The scheduled monthly payment of principal and interest on a
Mortgage Loan.

Mortgage: The mortgage, deed of trust or other such instrument securing a
Mortgage Note, which creates a first lien on an unsubordinated estate in fee
simple in real property securing the Mortgage Note or a first lien upon a
leasehold estate of Mortgagor, as the case may be.

Mortgage File: The file containing the Mortgage Loan Documents, all other
documents in connection with the origination of a particular Mortgage Loan and
all documents, files and other information reasonably necessary to service the
Mortgage Loans.

Mortgage Interest Rate: The annual rate at which interest accrues on any
Mortgage Loan, exclusive of any primary mortgage insurance, as adjusted from
time to time in accordance with the provisions of the related Mortgage Note, if
applicable.

Mortgage Loan: A mortgage loan identified in the Mortgage Loan Schedule which is
sold pursuant to this Agreement, which Mortgage Loan includes without limitation
the Mortgage File, the Monthly Payments, Principal Prepayments and all other
rights, benefits, proceeds and obligations arising from or in connection with
such Mortgage Loan.

Mortgage Loan Documents: The following documents pertaining to any Mortgage
Loan:

(a) The original Mortgage Note bearing all intervening endorsements, endorsed
"Pay to the order of ____________" and signed in the name of the Seller by an
authorized officer;

(b) The original Assignment of Mortgage for each Mortgage Loan in blank (except
for Mortgage Loans registered with the MERS System);

(c) The original Mortgage with evidence of recording thereon (except for
Mortgage Loans registered with the MERS System, in which case, the originals of
all intervening assignments of mortgage with evidence of recording thereon prior
to the intervening assignment to MERS, if any);

(d) The originals of all intervening assignments of mortgage with evidence of
recording thereon; and

(e) The original mortgagee title insurance policy.

Mortgage Loan Schedule: The schedule of Mortgage Loans set forth on Exhibit A
hereto.

Mortgage Note: The note or other evidence of the indebtedness of a Mortgagor
secured by a Mortgage.

Mortgaged Property: The real property securing repayment of the debt evidenced
by a Mortgage Note.

Mortgagor: The obligor on a Mortgage Note.

Net Escrow Payments: Escrow Payment balances remaining after advances by the
Seller for taxes and insurance to the extent documented under a detailed
statement provided to the Purchaser.



Pass-Through Transfer: The sale or transfer of some or all of the Mortgage Loans
to a trust to be formed as part of a publicly or privately traded, rated or
unrated mortgage pass-through, pay-through or other mortgage-backed securities
transaction.



Primary Mortgage Insurance Policy: A policy of primary mortgage guaranty
insurance issued by a Qualified Insurer, providing coverage at least equal to
the level of coverage required by the Agencies at the time the related Mortgage
Loan was originated if such Mortgage Loan was to be eligible for sale to, and
securitization by, either Fannie Mae or Freddie Mac.

Principal Prepayment: Any payment or other recovery of principal on a Mortgage
Loan which is received in advance of its scheduled Due Date, including any
prepayment penalty or premium thereon, which is not accompanied by an amount of
interest representing scheduled interest due on any date or dates in any month
or months subsequent to the month of prepayment.

Purchase Price: The purchase price to be paid by the Purchaser for the Mortgage
Loans (including the Servicing Rights relating thereto) which shall equal the
product of (a) the Purchase Price Percentage, times (b) the Stated Principal
Balance of the Mortgage Loans.

Purchase Price Percentage: The purchase price percentage set forth in the Trade
Confirmation.

Purchase Proceeds: The sum of the Purchase Price and the Accrued Interest.

Purchaser: Any entity which purchases the Mortgage Loans pursuant to this
Agreement or its successor in interest or any successor or assign to the
Purchaser under this Agreement as herein provided. Unless the context requires
otherwise, all references to "Purchaser" in this Agreement shall be deemed to
include such Purchaser's successors in interest, assignees or designees.

Qualified Insurer: An insurance company duly qualified as such under the laws of
the states in which the Mortgaged Properties are located, duly authorized and
licensed in such states to transact the applicable insurance business and to
write the insurance provided, approved as an insurer by the Agencies and whose
claims paying ability is rated in the two highest rating categories by the
Standard & Poor's Ratings Group or Moody's Investors Service with respect to
primary mortgage insurance and in the two highest rating categories by Best's
with respect to hazard and flood insurance.

Reconstitution Agreements

: Any of the agreement or agreements entered into by the Purchaser and/or
certain third parties, and if necessary the Seller, on the Reconstitution Date
or Dates with respect to any or all of the Mortgage Loans conveyed hereunder, in
connection with a Whole Loan Transfer or a Pass-Through Transfer as set forth in
Section 4.3.



Reconstitution Date: The date or dates on which any or all of the Mortgage Loans
purchased pursuant to this Agreement shall be reconstituted as part of a Whole
Loan Transfer or a Pass-Through Transfer pursuant to Section 4.3.

Repurchase Price: With respect to any Mortgage Loan, a price equal to the sum of
(a) the product of (i) the unpaid principal balance of the Mortgage Loan at the
time of repurchase, and (ii) the greater of par or the Purchase Price Percentage
(subject to any buyup or buydown adjustments as contemplated in the Trade
Confirmation), plus (b) interest on such unpaid principal balance at the
Mortgage Interest Rate from the last date through which interest has been paid
and distributed to the Purchaser to the date of repurchase, plus (c) any
outstanding escrow advances and any outstanding servicing advances made by the
Purchaser on account of the Mortgage Loan.

Servicing Rights: With respect to each Mortgage Loan, any and all of the
following: (a) all rights to service the Mortgage Loans; (b) any payments or
monies payable or received for servicing the Mortgage Loans; (c) any late fees,
assumption fees, penalties or similar payments with respect to the Mortgage
Loans; (d) all agreements or documents creating, defining or evidencing any such
Servicing Rights and all rights of the Seller thereunder, including, but not
limited to, any clean-up calls and termination options; (e) Escrow Payments or
other similar payments with respect to the Mortgage Loans and any amounts
actually collected with respect thereto; (f) all accounts and other rights to
payments related to any of the property described in this paragraph; (g)
possession and use of any and all Mortgage Files pertaining to the Mortgage
Loans or pertaining to the past, present, or prospective servicing of the
Mortgage Loans; and (h) all rights, powers and privileges incident to any of the
foregoing.

Servicing Transfer Date: July 1, 2002, or such other date the Purchaser may
select upon reasonable notice to the Seller.

Stated Principal Balance: The unpaid principal balance of the Mortgage Loans at
the Cut-off Date.

Trade Confirmation: That certain trade confirmation dated June 4, 2002, between
the Seller and the Purchaser setting forth the general terms and conditions of
the transaction contemplated herein and identifying certain of the loan
characteristics of the Mortgage Loans to be purchased hereunder.

Whole Loan Transfer: The sale or transfer by the Purchaser of some or all of the
Mortgage Loans in a whole loan format.

 

ARTICLE II

SALE OF THE MORTGAGE LOANS

Section 2.1 Agreement of Sale. The Seller does hereby agree to sell, convey,
transfer and assign to the Purchaser on the Closing Date all right, title and
interest in and to the Mortgage Loans, the Servicing Rights, the Mortgage Loan
Documents, the Mortgage Files and the Escrow Accounts relating to the Mortgage
Loans, all in accordance with the terms and conditions set forth herein. On and
after the Closing Date, the Seller shall hold the Mortgage Loan Documents and
Mortgage Files in trust for the Purchaser and shall act only in accordance with
the terms of this Agreement and the Purchaser's instructions with respect
thereto.

Section 2.2 Payment of the Purchase Proceeds. On the Closing Date, the Purchaser
shall pay to the Seller the Purchase Proceeds, by wire transfer in immediately
available funds to the account designated by the Seller. Upon completion of the
wire transfer to the Seller's designated account, the Purchaser shall own the
Mortgage Loans and the Servicing Rights, free and clear of any lien or
encumbrance whatsoever.

Section 2.3 Entitlement to Payment on the Mortgage Loans. The Purchaser shall be
entitled to all collections and recoveries of principal and interest due or
received after the Cut-off Date; provided, however, that all scheduled payments
of principal due on or before the Cut-off Date and collected by the Seller after
the related Cut-off Date shall belong to the Seller. All payments and
remittances on the Mortgage Loans received by the Seller after the Closing Date
and payable to the Purchaser shall be paid promptly to the Purchaser in
accordance to the terms set forth in Article IV or Article V, as applicable.

Section 2.4 Examination of Mortgage Loan Documents by the Purchaser. Prior to
the Closing Date, the Purchaser shall have the right to review the Mortgage File
and, based on its review, decline to purchase any Mortgage Loan which the
Purchaser, in its sole discretion, determines not to be in compliance with each
of the representations and warranties contemplated hereby or which is otherwise
unsatisfactory to the Purchaser in its reasonable discretion. It is expressly
understood by the parties that the Purchaser is purchasing the Mortgage Loans
for the express purpose of reselling such Mortgage Loans to a subsequent
purchaser and, as such, the Purchaser's right to decline to purchase any of the
Mortgage Loans as contemplated above may be directly influenced by the results
of such subsequent purchaser's own due diligence on the Mortgage Loans. The
Seller agrees to deliver or make available to the Purchaser a complete Mortgage
File for each Mortgage Loan on or before such date as may be reasonably
requested by the Purchaser. The fact that the Purchaser has conducted or has
failed to conduct any partial or complete examination of the Mortgage Files
shall not affect the Purchaser's right to demand repurchase or to avail itself
of any other remedy available hereunder. Notwithstanding anything contained
herein to the contrary, should there be a material adverse change in the
characteristics of the Mortgage Loans remaining after the exclusion or rejection
of one or more Mortgage Loans by the Purchaser as contemplated above, the
Purchaser may, in its sole discretion, elect not to purchase the remaining
Mortgage Loans and the Purchaser shall have no liability therefor.

Section 2.5 Delivery of Mortgage Loan Documents. At least two (2) Business Days
prior to the Closing Date, the Seller shall deliver the Mortgage Loan Documents
with respect to each Mortgage Loan to the Purchaser or a bonded third party
custodian (the "Custodian") and, in the case of the latter, shall cause the
Custodian to deliver to the Purchaser a custodian's certification pursuant to
which the Custodian certifies to the Purchaser that (i) with respect to each
Mortgage Loan, it has in its possession originals of each of the Mortgage Loan
Documents, (ii) all of the Mortgage Loan Documents appear on their face to be
genuine originals or copies, as applicable, and (iii) upon the Purchaser's
wiring of the Purchase Proceeds to the Seller, that the Custodian shall hold the
Mortgage Loan Documents with respect to each Mortgage Loan in trust for the
Purchaser and will, subsequent thereto, act only in a manner consistent with the
Purchaser's instructions with respect thereto. In the event that any of the
Mortgage Loan Documents set forth in clauses (c) through (e) of the definition
of Mortgage Loan Documents in Article I have not been delivered to the Purchaser
in the time specified above (the "Missing Documents") either because such
Missing Documents have not been returned by the applicable public recording
office with respect to items (c) and (d), or because the final original title
policy has not yet been issued by the title company with respect to item (e),
then the Seller shall deliver to the Purchaser certified true and correct copies
of the same and shall further deliver the originals of any such Missing
Documents promptly upon its receipt thereof, but in no event later than ninety
(90) days from the Closing Date. If the Seller fails to deliver any of the
Missing Documents relating to a Mortgage Loan within the time specified above,
the Seller shall, upon written request from the Purchaser, repurchase such
Mortgage Loan in accordance with Section 3.3.

Section 2.6 Conditions to Closing. The Purchaser's obligations hereunder are
subject to the fulfillment of the following conditions precedent. In the event
that any of the conditions set forth below are not satisfied, the Purchaser
shall not have any obligation to purchase any of the Mortgage Loans or to pay
the Purchase Proceeds as contemplated hereunder and shall instead be entitled,
in its sole discretion, to terminate this Agreement in its entirety.

(a) Each of the representations and warranties made by the Seller hereunder
shall be true and correct in all material respects as of the Closing Date and no
event shall have occurred which, with notice or the passage of time, would
constitute a default under this Agreement.

(b) The Seller shall have delivered to the Purchaser all of the Mortgage Loan
Documents in accordance with Section 2.5 and a complete Mortgage File with
respect to each Mortgage Loan.

(c) Each of the terms and conditions set forth herein which are required to be
satisfied on or before the Closing Date shall have been satisfied unless waived
by the prejudiced party(ies).

(d) The Seller shall have delivered to the Purchaser on or before the Closing
Date the following documents:

(1) a fully executed Agreement;



(2) the Mortgage Loan Schedule, which shall include, without limitation, the
Stated Principal Balance of each Mortgage Loan;



(3) an executed Funding Schedule, in the form of Exhibit B hereto;

(4) an Officer's Certificate, in the form of Exhibit C hereto;

(5) an executed Authorized Signatories Agreement, in the form of Exhibit D
hereto; and

(6) such other documents related to the purchase and sale of the Mortgage Loans
and the Servicing Rights as the Purchaser may reasonably request.

Section 2.7 Record Title. Record title to each Mortgage and the related Mortgage
Note shall be transferred by the Seller to the Purchaser. The Seller shall, with
respect to any Mortgage Loan not registered with the MERS System, at the option
of the Purchaser, either (i) prepare and cause to be recorded the Assignment of
Mortgage for each Mortgage Loan and shall, promptly upon its receipt of each
original recorded Assignment of Mortgage from the applicable recording office,
deliver the same to the Purchaser, or (ii) prepare and deliver to the Purchaser
an original Assignment of Mortgage in blank, in each case, within the time and
in the manner specified in Section 2.5. In addition, with respect to any
Mortgage Loan not registered with the MERS System, the Seller shall, at the
option of the Purchaser, prepare and deliver to the Purchaser an Assignment of
Mortgage for each Mortgage Loan in the form of "COUNTRYWIDE HOME LOANS, INC. to
blank ("_________")." With respect to any Mortgage Loan registered with the MERS
System, the Seller shall, on or prior to the Closing Date, take all actions
necessary to cause the MERS System to reflect the Purchaser as the owner of the
Mortgage Loans and the Servicing Rights. The Seller shall bear the cost and
expense related to (i) providing all Assignments of Mortgages and endorsements
of Mortgage Notes for any transfer of record title required hereunder with
respect to the obligations of the Mortgage Notes and the underlying security
interest related to each Mortgage Loan, and (ii) recording title of the Mortgage
Loans not registered with the MERS System including, but not limited to,
recording fees and fees for title policy endorsements, and (iii) causing the
MERS System to reflect the Purchaser as the owner of the Mortgage Loans.

Section 2.8 Missing and Deficient Documents

. Pursuant to Section 2.5, the Seller is required to deliver to the Purchaser
the Mortgage Loan Documents at least two (2) Business Days prior to the Closing
Date. The Seller and the Purchaser acknowledge that as of the Closing Date, with
respect to the Mortgage Loans identified in Exhibit E hereto, the Seller has not
delivered the related Mortgage Loan Documents in accordance with Section 2.5
(the "Missing Documents") or, with respect to certain other Mortgage Loans also
identified in Exhibit E hereto, certain Mortgage Loan Documents and/or Mortgage
Files are deficient and/or incomplete for reasons detailed in Exhibit E (the
"Deficient Documents"). Pursuant to Section 2.4, the Purchaser has the right,
prior to the Closing Date, to review the Mortgage File and, based on its review,
decline to purchase any Mortgage Loan which the Purchaser, in its sole
discretion, determines not to be in compliance with each of the representations
and warranties contained in the Agreement or which is otherwise unsatisfactory
to the Purchaser in its reasonable discretion. The Seller and the Purchaser
acknowledge that as of the Closing Date, with respect to the Mortgage Loans
identified in Exhibit E hereto, the Seller has not delivered the related
Mortgage Files in accordance with Section 2.4 (the "Missing Mortgage Files"),
and as a result, the Purchaser has been unable to complete its review of the
affected Mortgage Loans prior to the Closing Date. In consideration of the
Purchaser's agreement to purchase the Mortgage Loans identified in Exhibit E
hereto on the Closing Date notwithstanding the foregoing, the Seller shall, with
respect to Mortgage Loans with Missing Documents, deliver such Missing Documents
to the Purchaser within thirty (30) days of the Closing Date, and, with respect
to Mortgage Loans with Deficient Documents, cure such Deficient Documents to the
satisfaction of the Purchaser within thirty (30) days of the Closing Date and,
with respect to Missing Mortgage Files, deliver such Missing Mortgage Files to
the Purchaser no later than within thirty (30) days of the Closing Date. In the
event that the Seller fails to comply with the requirements of the foregoing
sentence, the Seller shall, upon written notice from the Purchaser, repurchase
any such Mortgage Loan at the Repurchase Price within one (1) Business Day after
the Seller's receipt of such written notice. In addition, with respect to
Missing Mortgage Files that are delivered to the Purchaser within the time frame
required herein, the Purchaser shall have the right to complete its review of
the related Mortgage Loan as contemplated under Section 2.4, and, if as a result
of such review, the Purchaser determines that it would have declined to purchase
such Mortgage Loan, the Seller shall, upon written notice from the Purchaser,
repurchase such Mortgage Loan at the Repurchase Price within one (1) Business
Day after the Seller's receipt of such written notice. The fact that the
Purchaser decides not to require the Seller to repurchase any such Mortgage Loan
where the Seller may otherwise be required to repurchase such Mortgage Loan
hereunder shall not affect the Purchaser's right to demand repurchase of such
Mortgage Loan or to avail itself of any other rights and remedies available to
it hereunder. Nothing contained herein shall be deemed to waive any rights,
remedies or privileges of the Purchaser including, without limitation, the
remedies accorded the Purchaser under Sections 3.3 and 3.4.



 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.1 Representations and Warranties Respecting the Seller. The Seller
represents, warrants and covenants to the Purchaser that, as of the Closing
Date:

Auto paragraph numbering, level 1. (a) The Seller is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation and is qualified to transact business in and is in good standing
under the laws of each state where a Mortgaged Property is located or is
otherwise exempt under applicable law from such qualification or is otherwise
not required under applicable law to effect such qualification and no demand for
such qualification has been made upon the Seller by any state having
jurisdiction and in any event the Seller is or will be in compliance with the
laws of any such state to the extent necessary to insure the enforceability of
each Mortgage Note and the sale of the Mortgage Loans and Servicing Rights as
contemplated by this Agreement;

(b) The Seller has the full power and authority to enter into, execute, and
deliver the Agreement and all documents and instruments executed and delivered
pursuant hereto, and to perform its obligations and all transactions
contemplated by this Agreement. The Seller has the full power and authority to
hold each Mortgage Loan and to sell each Mortgage Loan and the Servicing Rights;

(c) Neither the acquisition or origination of the Mortgage Loans by the Seller,
the sale of the Mortgage Loans or the Servicing Rights to the Purchaser, the
consummation of the transactions contemplated hereby, nor the fulfillment of or
compliance with the terms and conditions of this Agreement, will conflict with
or result in a breach of any of the terms, conditions or provisions of the
Seller's certificate of incorporation or bylaws or result in a breach of any
legal restriction or any agreement or instrument to which the Seller is now a
party or by which it is bound, or constitute a material default or result in an
acceleration under any of the foregoing, or result in the violation of any law,
rule, regulation, order, judgment or decree to which the Seller or its property
is subject;

(d) The Seller is an approved seller/servicer for the Agencies, in good standing
with the Agencies, and is a mortgagee approved by the Secretary of HUD pursuant
to sections 203 and 211 of the National Housing Act. The Seller's facilities,
procedures, and personnel are sufficient for the servicing of the Mortgage Loans
as contemplated herein. No event has occurred, including but not limited to, a
change in insurance coverage, which would make the Seller unable to comply with
Fannie Mae, Freddie Mac or HUD eligibility requirements or which would require
notification to the Agencies or HUD. The Seller is a member of MERS in good
standing, and has complied with the rules and procedures of MERS in connection
with the Mortgage Loans registered with the MERS System;

(e) The Seller does not believe, nor does it have any reason or cause to
believe, that it cannot perform each and every covenant contained in this
Agreement;

(f) There is no action, suit, proceeding, investigation or litigation pending
or, to the best of the Seller's knowledge, threatened, which either in any one
instance or in the aggregate, if determined adversely to the Seller, would
adversely affect the sale of the Mortgage Loans or the Servicing Rights to the
Purchaser, or the Seller's ability to perform its obligations under this
Agreement;

(g) No consent, approval, authorization or order of any court or governmental
agency or body is required for the execution, delivery and performance by the
Seller of or compliance by the Seller with this Agreement or the terms of the
Mortgage Loans, the delivery of the Mortgage Files to the Purchaser, the sale of
the Mortgage Loans and the Servicing Rights to the Purchaser or the consummation
of the transactions contemplated by this Agreement, or if required, such
consent, approval, authorization or order has been obtained prior to the Closing
Date;

(h) Neither the Agreement nor any statement, report or other document furnished
or to be furnished by the Seller pursuant to this Agreement or in connection
with the transactions contemplated hereby contains any untrue statement of fact
or omits to state a fact necessary to make the statements contained herein or
therein not misleading; and

(i) The consummation of the transactions contemplated by this Agreement are in
the ordinary course of business of the Seller, and the transfer, assignment and
conveyance of the Mortgage Notes, the Mortgages and/or the Servicing Rights by
the Seller pursuant to this Agreement are not subject to the bulk transfer or
any similar statutory provisions in effect and applicable to this transaction.

Section 3.2 Representations and Warranties Regarding Individual Mortgage Loans.
With respect to each Mortgage Loan, the Seller represents and warrants to the
Purchaser that as of the Closing Date:

(a) The information set forth in the Mortgage Loan Schedule, the Trade
Confirmation and in each Mortgage File is complete, true and correct;

(b) All payments required under the terms of the Mortgage Note to be made on or
prior to the Closing Date have been made; the Seller has not advanced funds, or
induced, solicited or knowingly received any advance of funds from a party other
than the owner of the Mortgaged Property subject to the Mortgage, directly or
indirectly, for the payment of any amount required under the Mortgage Loan; and
there has been no delinquency of thirty (30) days or more in any payment by the
Mortgagor thereunder during the last twelve (12) months. None of the Mortgagors
is deceased and no Mortgage Loan is subject to any pending litigation,
foreclosure, bankruptcy, insolvency, or reorganization proceeding.
Notwithstanding the foregoing, with respect to any Mortgage Loan for which the
Monthly Payment with a Due Date in the month of the Closing Date has not been
made, the Purchaser has nonetheless agreed to purchase such Mortgage Loan,
provided, however, that if such Monthly Payment is not received by the
Purchaser, whether from the Mortgagor directly or forwarded by the Seller if the
Mortgagor has submitted the payment to the Seller, by the last day of the month
in which such payment is due, the Seller shall be deemed to have breached this
warranty and representation with respect to such Mortgage Loan and such breach
shall further be deemed to materially and adversely affect the value of such
Mortgage Loan and the Purchaser's interest therein, and the Seller shall, at the
Purchaser's option and not later than five (5) Business Days after receipt of
notice from the Purchaser, repurchase such Mortgage Loan at the Repurchase Price
notwithstanding anything contained herein to the contrary. Nothing contained in
this Section 3.2(b) shall in any way limit any other rights of the Purchaser as
provided hereunder;

(c) There are no delinquent taxes, water charges, sewer rents, assessments,
insurance premiums, leasehold payments, including assessments payable in future
installments, or other outstanding charges affecting the related Mortgaged
Property;

(d) The terms of the Mortgage Note and the Mortgage have not been impaired,
waived, altered or modified in any respect, except by written instruments which
are in the Mortgage File and have been or will be recorded, if necessary to
protect the interests of the Purchaser, and which have been delivered to the
Purchaser, all in accordance with this Agreement. The substance of any such
waiver, alteration or modification has been approved by the primary mortgage
guaranty insurer, if any, and by the title insurer, to the extent required by
the related policy, and its terms are reflected on the Mortgage Loan Schedule.
No Mortgagor has been released, in whole or in part, except in connection with
an assumption agreement approved by the primary mortgage insurer, if any, and
title insurer, to the extent required by the policy, and which assumption
agreement is part of the Mortgage File and the terms of which are reflected in
the Mortgage Loan Schedule, if executed prior to the Closing Date;

(e) The Mortgage Note and the Mortgage are not subject to any right of
rescission, set-off, counterclaim or defense, including the defense of usury,
nor will the operation of any of the terms of the Mortgage Note and the
Mortgage, or the exercise of any right thereunder, render the Mortgage
unenforceable, in whole or in part, or subject to any right of rescission,
set-off, counterclaim or defense, including the defense of usury and no such
right of rescission, set-off, counterclaim or defense has been asserted with
respect thereto;

(f) All buildings upon, or comprising part of, the Mortgaged Property are
insured by a Qualified Insurer against loss by fire, hazards of extended
coverage and such other hazards as are customary in the area where the Mortgaged
Property is located. All such insurance policies (collectively, the "hazard
insurance policy") contain a standard mortgagee clause naming the Seller, its
successors and assigns as mortgagee and all premiums thereon have been paid. If
upon origination of the Mortgage Loan, the Mortgaged Property was, or was
subsequently deemed to be, in an area identified in the Federal Register by the
Federal Emergency Management Agency as having special flood hazards (and such
flood insurance has been made available), which require under applicable law
that a flood insurance policy meeting the requirements of the current guidelines
of the Federal Insurance Administration (or any successor thereto) be obtained,
such flood insurance policy is in effect which policy conforms to the
requirements of the Agencies. The Mortgage obligates the Mortgagor thereunder to
maintain all such insurance at Mortgagor's cost and expense and, on the
Mortgagor's failure to do so, authorizes the holder of the Mortgage to maintain
such insurance at Mortgagor's cost and expense and to obtain reimbursement
therefor from the Mortgagor. Each Mortgage Loan has in place a fully-paid life
of loan flood certification from a Fannie Mae or Freddie Mac approved vendor,
assigned in care of the Purchaser, which provides for notification to the
Purchaser of changes in designated flood areas which would affect such Mortgage
Loan, and each Mortgage Loan is covered by a flood map tracking system which
identifies changes in designated flood areas;

(g) Any and all requirements of any federal, state or local law including,
without limitation, usury, truth in lending, real estate settlement procedures
including, without limitation, the Real Estate Settlement Procedures Act of
1974, as amended, consumer credit and privacy protection, equal credit
opportunity or disclosure laws applicable to the Mortgage Loan have been
complied with in all material respects;

(h) The Mortgage has not been satisfied, canceled, subordinated, or rescinded,
in whole or in part, and the Mortgaged Property, in whole or in part, has not
been released from the lien of the Mortgage, in whole or in part, nor has any
instrument been executed that would effect any such release, cancellation,
subordination or rescission;

(i) The Mortgage is a valid, existing and enforceable first lien on the
Mortgaged Property, including all improvements on the Mortgaged Property, if
any, subject only to (a) the lien of current real property taxes and assessments
not yet due and payable, (b) covenants, conditions and restrictions, rights of
way, easements and other matters of the public record as of the date of
recording being acceptable to mortgage lending institutions generally and
specifically referred to in the lender's title insurance policy delivered to the
originator of the Mortgage Loan and which do not adversely affect the Appraised
Value (as defined in clause (i) of such definition) of the Mortgaged Property,
and (c) other matters to which like properties are commonly subject which do not
materially interfere with the benefits of the security intended to be provided
by the Mortgage or the use, enjoyment, value or marketability of the related
Mortgaged Property. The Seller has full right to sell and assign the Mortgage to
the Purchaser;

(j) The Mortgage Note and the related Mortgage are genuine and each is the
legal, valid and binding obligation of the maker thereof, enforceable in
accordance with its terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or reorganization;

(k) All parties to the Mortgage Note and the Mortgage had the legal capacity to
enter into the Mortgage Loan transaction and to execute and deliver the Mortgage
Note and the Mortgage, and the Mortgage Note and the Mortgage have been duly and
properly executed by such parties;

(l) The proceeds of the Mortgage Loan have been fully disbursed and there is no
requirement for future advances thereunder and any and all requirements as to
completion of any on-site or off-site improvement and as to disbursements of any
escrow funds therefor have been complied with. All costs, fees and expenses
incurred in making or closing the Mortgage Loan and the recording of the
Mortgage were paid, and the Mortgagor is not entitled to any refund of any
amounts paid or due under the Mortgage Note or Mortgage;

(m) The Seller is the sole owner and holder of the Mortgage Loan and the related
Servicing Rights and is the custodian of the related Escrow Account, if
applicable. The Mortgage Loan has neither been assigned nor pledged to any
person other than the Seller's mortgage warehouse lender, the interest of which,
if any, shall be released upon the payment of the Purchase Proceeds (as
contemplated herein) without any further action, and the Seller has good and
marketable title thereto, and has full right to transfer and sell the Mortgage
Loan and the related Servicing Rights to the Purchaser free and clear of any
encumbrance, equity, lien, pledge, charge, claim or security interest and has
full right and authority subject to no interest or participation of, or
agreement with, any other party, to sell and assign each Mortgage Loan and the
related Servicing Rights to the Purchaser pursuant to the terms of this
Agreement;

(n) All parties which have had any interest in the Mortgage, whether as
mortgagee, assignee, pledgee or otherwise, are (or, during the period in which
they held and disposed of such interest, were) (a) in compliance with any and
all applicable licensing requirements of the laws of the state wherein the
Mortgaged Property is located, and (b) (i) organized under the laws of such
state, or (ii) qualified to do business in such state, or (iii) a federal
savings and loan association or national bank having principal offices in such
state, or (iv) not deemed to be doing business in such state under applicable
law;

(o) The Mortgage Loan is insured by an ALTA lender's title insurance policy
acceptable to the Agencies, issued by a title insurer who is a Qualified
Insurer, insuring (subject to the exceptions contained in (i)(a) and (b) above)
the Seller, its successors and assigns as to the first priority lien of the
Mortgage in the original principal amount of the Mortgage Loan and against any
loss by reason of the invalidity or unenforceability of the lien resulting from
the provisions of the Mortgage Note and/or Mortgage providing for adjustment in
the Mortgage Interest Rate and Monthly Payment. Additionally, such lender's
title insurance policy affirmatively insures ingress and egress, and against
encroachments by or upon the Mortgaged Property or any interest therein. The
Seller is the sole insured of such lender's title insurance policy, and such
lender's title insurance policy is in full force and effect and will be in full
force and effect upon the consummation of the transactions contemplated by this
Agreement. No claims have been made under such lender's title insurance policy,
and no prior holder of the related Mortgage, including the Seller, has done, by
act or omission, anything which would impair the coverage of such lender's title
insurance policy;

(p) There is no default, breach, violation or event of acceleration existing
under the Mortgage or the Mortgage Note and no event which, with the passage of
time or with notice and the expiration of any grace or cure period, would
constitute a default, breach, violation or event of acceleration, and the Seller
has not waived any default, breach, violation or event of acceleration;

(q) There are no mechanics' or similar liens or claims which have been filed for
work, labor or material (and no rights are outstanding that under law could give
rise to such lien) affecting the related Mortgaged Property which are or may be
liens prior to or equal with, the lien of the related Mortgage;

(r) All improvements which were considered in determining the Appraised Value
(as defined in clause (i) of said definition) of the related Mortgaged Property
lay wholly within the boundaries and building restriction lines of the Mortgaged
Property, and no improvements on adjoining properties encroach upon the
Mortgaged Property;

(s) Each Mortgage Loan was originated by a savings and loan association, savings
bank, commercial bank, credit union, insurance company, or mortgage banking
company which is supervised and examined by a federal or state authority, or by
a mortgage originator approved by the Secretary of Housing and Urban Development
pursuant to Sections 2.03 and 2.11 of the National Housing Act;

(t) The origination, servicing and collection practices with respect to each
Mortgage Note and Mortgage including, without limitation, the establishment,
maintenance and servicing of the Escrow Accounts and Escrow Payments, if any,
since origination, have been conducted in all respects in accordance with the
terms of the Mortgage Note and in compliance with all applicable laws and
regulations and, unless otherwise required by law or a Fannie Mae or Freddie Mac
standard, in accordance with the proper, prudent and customary practices in the
mortgage origination and servicing business. With respect to the Escrow Accounts
and Escrow Payments, if any, all such payments are in the possession or under
the control of the Seller and there exists no deficiencies in connection
therewith for which customary arrangements for repayment thereof have not been
made. No escrow deposits or Escrow Payments or other charges or payments due the
Seller have been capitalized under any Mortgage or the related Mortgage Note.
All Mortgage Interest Rate adjustments have been made in strict compliance with
state and federal law and the terms of the related Mortgage Note. Any interest
required to be paid pursuant to state and local law has been properly paid and
credited;

(u) The Mortgaged Property is free of material damage and waste and there is no
proceeding pending for the total or partial condemnation thereof;

(v) The Mortgage and related Mortgage Note contain customary and enforceable
provisions to render the rights and remedies of the holder thereof adequate for
the realization against the Mortgaged Property of the benefits of the security
intended to be provided thereby, including, (a) in the case of a Mortgage
designated as a deed of trust, by trustee's sale, and (b) otherwise by judicial
foreclosure. There is no homestead or other exemption available to the Mortgagor
which would interfere with the right to sell the Mortgaged Property at a
trustee's sale or the right to foreclose the Mortgage. The Mortgagor has not
notified the Seller and the Seller has no knowledge of any relief requested or
allowed to the Mortgagor under the Soldiers and Sailors Civil Relief Act of
1940;

(w) The Mortgage Note is not and has not been secured by any collateral except
the lien of the applicable Mortgage on the Mortgaged Property;

(x) The Mortgage File contains an appraisal of the related Mortgaged Property
signed prior to the approval of the Mortgage Loan application by an appraiser
who meets the minimum requisite qualifications of the Agencies for appraisers,
duly appointed by the originator, who had no interest, direct or indirect, in
the Mortgaged Property or in any loan made on the security thereof, and whose
compensation is not affected by the approval or disapproval of the Mortgage
Loan; the appraisal is in a form acceptable to the Agencies, with such riders as
are acceptable to the Agencies; such appraisal was conducted in compliance with
all applicable laws and regulations and in accordance with the proper, prudent
and customary practices in the appraisal business and represents the fair market
value of the Mortgaged Property at the time of origination of the related
Mortgage Loan;

(y) In the event the Mortgage constitutes a deed of trust, a trustee, duly
qualified under applicable law to serve as such, has been properly designated
and currently so serves and is named in the Mortgage, and no fees or expenses
are or will become payable by the Purchaser to the trustee under the deed of
trust, except in connection with a trustee's sale after default by the
Mortgagor;

(z) No Mortgage Loan contains a permanent or temporary "buydown" provision;

(aa) The Mortgagor has executed one or more statements to the effect that the
Mortgagor has received all disclosure materials required by applicable law with
respect to the making of the Mortgage Loan. The Seller shall maintain all such
statements in the Mortgage File;

(bb) No Mortgage Loan was made in connection with (a) the construction or
rehabilitation of a Mortgaged Property or (b) facilitating the trade-in or
exchange of a Mortgaged Property;

(cc) Each Mortgage Loan with either an LTV at origination or a current LTV
(based on current market value and amortization) greater than eighty percent
(80%) is and will be subject to a Primary Mortgage Insurance Policy which
provides coverage in an amount at least equal to that which would be required by
the Agencies if such Mortgage Loan was being delivered for sale to, and
securitization by, each Agency. All provisions of such Primary Mortgage
Insurance Policy have been and are being complied with, such policy is in full
force and effect, and all premiums due thereunder have been paid. Any Mortgage
subject to any such Primary Mortgage Insurance Policy obligates the Mortgagor
thereunder to maintain such insurance and to pay all premiums and charges in
connection therewith. The Mortgage Interest Rate for the Mortgage Loan is
exclusive of any such insurance premium;

(dd) The Mortgaged Property is lawfully occupied under applicable law and all
inspections, licenses and certificates required to be made or issued with
respect to all occupied portions of the Mortgaged Property and, with respect to
the use and occupancy of the same, including but not limited to certificates of
occupancy, have been made or obtained from the appropriate authorities;

(ee) No action has been taken or failed to be taken, no event has occurred and
no state of facts exists or has existed on or prior to the Closing Date (whether
or not known to the Seller on or prior to such date) which has resulted or will
result in an exclusion from, denial of, or defense to coverage under any Primary
Mortgage Insurance Policy (including, without limitation, any exclusions,
denials or defenses which would limit or reduce the availability of the timely
payment of the full amount of the loss otherwise due thereunder to the insured)
whether arising out of actions, representations, errors, omissions, negligence
or fraud of the Seller, the related Mortgagor or any party involved in the
application for such coverage, including the appraisal, plans and specifications
and other exhibits or documents submitted therewith to the insurer under such
insurance policy, or for any other reason under such coverage, but not including
the failure of such insurer to pay by reason of such insurer's breach of such
insurance policy or such insurer's financial inability to pay;

(ff) The Assignment of Mortgage is in recordable form and is acceptable for
recording under the laws of the jurisdiction in which the Mortgaged Property is
located; with respect to any Mortgage Loan registered with the MERS System, such
registration complies with the rules and procedures of MERS;

(gg) Any future advances made to the Mortgagor prior to the Closing Date have
been consolidated with the outstanding principal amount secured by the Mortgage,
and the secured principal amount, as consolidated, bears a single interest rate
and single repayment term. The lien of the Mortgage securing the consolidated
principal amount is expressly insured as having first lien priority by a title
insurance policy, an endorsement to the policy insuring the mortgagee's
consolidated interest or by other title evidence acceptable to the Agencies. The
consolidated principal amount does not exceed the original principal amount of
the Mortgage Loan;

(hh) If the Mortgaged Property is a condominium unit or a planned unit
development, such condominium or planned unit development project meets the
eligibility requirements of the Agencies;

(ii) The Mortgage Note and Mortgage are on forms acceptable to either of the
Agencies;

(jj) The Mortgaged Property is located in the state indicated on the Mortgage
Loan Schedule, and consists of a single parcel of real property with a detached
single family residence erected thereon, or an individual condominium unit, or a
2-4 family dwelling or an individual unit in a planned unit development as
defined by Fannie Mae, none of which is a mobile home or manufactured dwelling;

(kk) There are no circumstances or conditions with respect to the Mortgage, the
Mortgage Property, the Mortgagor, the Mortgage File or the Mortgagor's credit
standing that can reasonably be expected to cause private institutional
investors to regard the Mortgage Loan as an unacceptable investment, cause the
Mortgage Loan to become delinquent, or adversely affect the value or
marketability of the Mortgage Loan;

(ll) The Mortgage contains an enforceable provision for the acceleration of the
payment of the unpaid principal balance of the Mortgage Loan in the event that
the Mortgaged Property is sold or transferred without the prior written consent
of the mortgagee thereunder;

(mm) There are no circumstances or conditions existing that could reasonably be
expected to adversely affect the value or the marketability of any Mortgaged
Property or Mortgage Loan or to cause the Mortgage Loans to prepay during any
period materially faster or slower than the mortgage loans of similar
characteristics originated by the Seller generally;

(nn) Each Mortgage Loan is covered by a valid and transferable tax service
contract with Transamerica, or such other vendor as may be reasonably acceptable
to the Purchaser, which may be assigned without the payment of any fee by the
Purchaser;

(oo) Each Mortgage Loan requires monthly payments sufficient to fully amortize
the original principal balance of the Mortgage Loan over the original term of
the Mortgage Loan as set forth in the related Mortgage Note and each monthly
payment is due on the first day of each month. No Mortgage Loan has negatively
amortized nor shall any Mortgage Loan have any negative amortization after the
Closing Date. With respect to any Mortgage Loan which has been converted from an
adjustable rate mortgage loan into a fixed rate mortgage loan, such conversion
was done in strict accordance with the terms of the related Mortgage Note. The
principal and interest due on each Mortgage Loan is calculated pursuant to the
standard amortization (30/360 day interest accrual) method;

(pp) With respect to the Mortgage Loans, each such Mortgage Loan at the time of
origination was underwritten in accordance with the prime credit underwriting
guidelines of the Seller and, to the extent not inconsistent therewith,
generally accepted prime credit underwriting guidelines;

(qq) As of the Closing Date, the Seller shall have received neither actual nor
constructive notice that a Mortgage Loan will be paid in full (whether by virtue
of a demand statement or otherwise);

(rr) No Mortgage Loan is subject to the Home Ownership and Equity Protection Act
of 1994, as amended;

(ss) No Mortgage Loan contains provisions pursuant to which Monthly Payments are
(i) paid or partially paid with funds deposited in any separate account
established by the Seller, the Mortgagor, or anyone on behalf of the Mortgagor
or (ii) paid by any source other than the Mortgagor or contains any other
similar provisions which may constitute a "buydown" provision. The Mortgage Loan
is not a graduated payment mortgage loan and the Mortgage Loan does not have a
shared appreciation or other contingent interest feature; none

of the Mortgage Loans is currently subject to a completion escrow and with
respect to each Mortgage Loan which was subject to a completion escrow, all
appropriate forms were delivered and are contained in the Mortgage File,
including, without limitation, Agency Form 442;



(tt) No Mortgage Loan is an "equity loan" within the meaning of Section
50(a)(6), Article XVI of the Texas Constitution;

(uu) No error, omission, misrepresentation, negligence, fraud or similar
occurrence with respect to a Mortgage Loan has taken place on the part of any
person including without limitation the Mortgagor, any appraiser, any builder or
developer, or any other party involved in the origination of the Mortgage Loan
or in the application of any insurance in relation to such Mortgage Loan; no
predatory or deceptive lending practices, including, without limitation, the
extension of credit without regard to the ability of the borrower to repay and
the extension of credit which has no apparent benefit to the borrower, were
employed in the origination of the Mortgage Loan; and

(vv)

Any agreement with any servicer of the Mortgage Loans provides for the
termination of the servicer on or prior to the Servicing Transfer Date without
the payment of any termination fee or other expense by the Purchaser.



Section 3.3 Remedies for Breach of Representations and Warranties. The
representations and warranties set forth in Sections 3.1 and 3.2 shall survive
the sale of the Mortgage Loans to the Purchaser and shall inure to the benefit
of the Purchaser, notwithstanding any restrictive or qualified endorsement on
any Mortgage Note or Assignment of Mortgage or the examination or failure to
examine any Mortgage File. Furthermore, the absence of the Seller in either the
chain of title or endorsement shall in no way limit the Purchaser's recourse
against the Seller as provided in this Section 3.3 for a breach of one or more
of the Seller's representations and warranties made herein. With respect to the
representations and warranties contained in this Article III that are made to
the best of the Seller's knowledge, if it is discovered by either the Seller or
the Purchaser that the substance of such representation and warranty is
inaccurate and/or incomplete and such inaccuracy and/or incompleteness
materially and adversely affects the value of the related Mortgage Loan, the
Purchaser shall be entitled to all the remedies to which it would be entitled
for a breach of representation or warranty, including, without limitation, the
repurchase requirements contained herein, notwithstanding the Seller's lack of
knowledge with respect to the inaccuracy and/or incompleteness at the time the
representation or warranty was made. For purposes of this Agreement, the term
"to the best of the Seller's knowledge" means that the Seller reasonably
believes such representation and warranty to be true, and has no knowledge or
notice that such representation or warranty is inaccurate or incomplete, and,
consistent with the standard of care exercised by prudent lending institutions,
the Seller has conducted a reasonable inquiry to assure the accuracy and
completeness of the applicable representation and warranty. Without in any way
limiting the generality of the foregoing, any repurchase request made upon the
Initial Purchaser by either Fannie Mae or Freddie Mac with respect to any
Mortgage Loan shall be deemed to be conclusive evidence of the Seller's breach
of one or more of its representations and warranties made by it hereunder and
shall further be deemed to materially and adversely affect the value of any such
Mortgage Loan, provided, however, that such repurchase request relates to one or
more of the representations and warranties set forth herein. Without in any way
limiting the generality of the foregoing, if any repurchase request is made upon
the Initial Purchaser by a subsequent purchaser of the Mortgage Loans which such
repurchase request relates to a breach of any of the representations and
warranties contained in Section 3.2, or a prospective purchaser refuses to
purchase any Mortgage Loan from the Initial Purchaser, then such repurchase
request or prospective purchaser's refusal, as applicable, shall be deemed to be
conclusive evidence of the Seller's breach of one or more of its representations
and warranties made by it hereunder and shall further be deemed to materially
and adversely affect the value of any such Mortgage Loan.

Upon discovery by either the Seller or the Purchaser of a breach of any of the
foregoing representations and warranties which materially and adversely affects
the value, the marketability or enforceability of one or more of the Mortgage
Loans or the Purchaser's interest therein, the party discovering such breach
shall give prompt written notice to the other. The Seller shall have a period of
sixty (60) days from the earlier of the discovery of a breach by the Seller or
the receipt by the Seller of notice of a breach within which to correct or cure
such breach. If any such breach cannot be corrected or cured within such sixty
(60) day period, the Seller shall, at the Purchaser's option and not later than
sixty (60) days after its discovery or its receipt of notice of such breach,
repurchase such Mortgage Loan at the Repurchase Price. In the event that a
breach shall involve any representation or warranty set forth in Section 3.1 and
such breach cannot be cured within sixty (60) days of the earlier of either
discovery by or notice to the Seller of such breach, all of the Mortgage Loans
shall, at the Purchaser's option, be repurchased by the Seller at the Repurchase
Price. Any repurchase of a Mortgage Loan(s) pursuant to the foregoing provisions
of this Section 3.3 shall be accomplished by wire transfer of immediately
available funds on the repurchase date to an account designated by the
Purchaser.

At the time of repurchase, the Purchaser and the Seller shall arrange for the
reassignment of the repurchased Mortgage Loan to the Seller and the delivery to
the Seller of any documents held by the Purchaser or its custodian relating to
such Mortgage Loan. The Seller shall, simultaneously with such reassignment,
give written notice to the Purchaser that such repurchase has taken place.

Any cause of action against the Seller relating to or arising out of the breach
of any representations and warranties made in Sections 3.1 or 3.2 shall accrue
as to any Mortgage Loan upon (i) discovery of such breach by the Purchaser or
notice thereof by the Seller to the Purchaser, (ii) failure by the Seller to
cure such breach or repurchase such Mortgage Loan as specified above, and (iii)
demand upon the Seller by the Purchaser for compliance with the relevant
provisions of this Agreement.

Section 3.4 Indemnification of the Purchaser. In addition to the repurchase
obligations set forth in Section 3.3, the Seller shall defend and indemnify the
Purchaser and hold it harmless against any losses, damages, penalties, fines,
forfeitures, judgments and any related costs including, without limitation,
reasonable and necessary legal fees, resulting from any claim, demand, defense
or liability based upon or arising out of any act or omission on the part of the
Seller in receiving, processing, funding or servicing any Mortgage Loan, or from
any assertion based on, grounded upon or resulting from a breach or alleged
breach of any of the Seller's representations and warranties contained in this
Article III.

Without limiting in any way the repurchase obligations of the Seller set forth
in Section 3.3 and indemnification obligations of the Seller set forth in this
Section 3.4, the Purchaser shall have the right to offset from any amount it
owes or is otherwise required to pay to the Seller hereunder or under any other
agreement with the Seller any amount that the Seller owes or is otherwise
required to pay to the Purchaser hereunder or under any other agreement with the
Purchaser. In addition to the obligations of the Seller and rights and remedies
of the Purchaser set forth in this Article III, the Purchaser may pursue any and
all remedies otherwise available at law or in equity, including, but not limited
to, the right to seek damages.





Section 3.5 Prepayment Protection. In the event that any of the Mortgage Loans
are (i) paid in full on or prior to the Servicing Transfer Date, or (ii) subject
to a breach of the representation set forth in Section 3.2(qq), the Seller
shall, with respect to each such Mortgage Loan, pay to the Purchaser the product
of (a) the positive difference, if any, between the Purchase Price Percentage
(subject to any buyup or buydown adjustments as contemplated) and 100%, times
(b) the unpaid principal balance of such Mortgage Loan at the time such Mortgage
Loan is paid in full (the "Premium Recapture Amount"). In the event any Mortgage
Loan is paid in full after the Cut-off Date and on or prior to the Closing Date,
the Seller shall, in addition to the Premium Recapture Amount, pay the Purchaser
the Accrued Interest paid by the Purchaser for such Mortgage Loan. Nothing
contained in this Section 3.5 shall in any way limit the rights of the Purchaser
to all collections and recoveries of principal and interest received or applied
to any Mortgagor's account and the Seller's obligation to remit the such
recoveries of principal and interest to the Purchaser as provided in Section
2.3.



Section 3.6 Payment Default Protection. If the first Monthly Payment with a Due
Date subsequent to the Closing Date is not received by the Purchaser, whether
from the Mortgagor directly or forwarded by the Seller if the Mortgagor has
submitted the payment to the Seller, [by the last day of the month in which such
payment is due within thirty (30) days of its related Due Date, the Seller
shall, at the Purchaser's option and not later than five (5) Business Days after
receipt of notice from the Purchaser, repurchase such Mortgage Loan at the
Repurchase Price. The rights conferred to the Purchaser under this Section 3.6
shall be in addition to those rights conferred to the Purchaser under Section
3.2(b).

Section 3.7 Post-Closing Appraisal Review

. Without in any way limiting or affecting any rights and remedies of the
Purchaser, including, without limitation, the remedies accorded the Purchaser
under Section 3.3 of this Agreement, the Purchaser shall have the right, within
twelve (12) months after the Closing Date, or the date on which the appraisal in
the Mortgage File relating to the Mortgaged Property is received by the
Purchaser from the Seller, whichever is later, to obtain an appraisal, broker's
price opinion, drive-by appraisal or any other comparable valuation measure with
respect to any Mortgaged Property (collectively, the "Review Appraisal"). If the
LTV, calculated implementing the value of the Mortgaged Property as determined
by the Review Appraisal is (i) greater than eighty percent (80%) for a Mortgage
Loan with an original LTV of less than or equal to eighty percent (80%) or (ii)
five percent (5%) or more greater than the original LTV for a Mortgage Loan with
an original LTV of greater than eighty percent (80%), the Seller shall, at the
Purchaser's sole option, repurchase the related Mortgage Loan at the Repurchase
Price not later than five (5) Business Days after the Seller's receipt of notice
requesting same from the Purchaser.



 

ARTICLE IV

INTERIM SERVICING OF THE MORTGAGE LOANS

Section 4.1 General. The Mortgage Loans will be purchased by the Purchaser and
sold by the Seller on a servicing-released basis and the purchase of the
Mortgage Loans by the Purchaser shall, for all purposes, include all Servicing
Rights relating thereto. During the Interim Servicing Period, the Seller shall
interim service the Mortgage Loans in full compliance with all federal, state
and local laws, ordinances, rules and regulations and in strict accordance with
the terms of the related Mortgage Loan documents and this Agreement, and, to the
extent not inconsistent herewith, the servicing standards of the Agencies.
Without limiting the generality of the foregoing, the Seller shall not take, or
fail to take, any action which would result in the Purchaser's interest in the
Mortgage Loans being adversely affected. It is expressly understood by the
Seller that, during the Interim Servicing Period, the Purchaser may either
securitize the Mortgage Loans into one or more private label, Fannie Mae or
Freddie Mac mortgage backed securities or market the Mortgage Loans for sale to
a whole loan investor and, as such, the Seller agrees to comply with all
reasonable requests of the Purchaser made prior to the Servicing Transfer Date
in order to effectuate the foregoing including, without limitation, any request
for information or documentation in connection with any Mortgage Loan which the
Purchaser deems is necessary to carry out the foregoing including, without
limitation, all HMDA data required by the Agencies and the actions set forth in
Section 4.3 hereof.

Section 4.2 Reporting and Remittance. Within five (5) Business Days following
the conclusion of each calendar month reporting and remittance cycle occurring
during the Interim Servicing Period (each, a "Reporting Cycle"), if any, the
Seller shall forward to the Purchaser with respect to the Mortgage Loans a full
set of tapes and a trial balance as of the end of each such Reporting Cycle,
which tapes and trial balance shall include information relating to all payment
and other activity on the Mortgage Loans. It is understood and agreed that the
Seller is obligated, as part of its interim servicing responsibilities, to apply
all payments received by the Seller during the Interim Servicing Period to the
related Mortgagor's account and in no event shall the Seller forward payments
received during the Interim Servicing Period to the Purchaser. With respect to
any payments of principal or interest due after the Cut-off Date (including all
prepayments) and received or applied to any Mortgagor's account, by the Seller
during the Interim Servicing Period (or prior to the Closing Date, if any such
payments were not reflected in the calculation of the Purchase Proceeds), the
Seller shall remit to the Purchaser all such payments of principal and interest
on the Mortgage Loans no later than the fifth (5th) day of the month following
the conclusion of each Reporting Cycle and, with respect to the month in which
the Servicing Transfer Date occurs, no later than the fifth (5th) Business Day
thereafter.



Section 4.3 Whole Loan Transfers or Pass-Through Transfers. The Seller and the
Purchaser agree that with respect to some or all of the Mortgage Loans, the
Purchaser may effect either one or more Whole Loan Transfers, and/or one or more
Pass-Through Transfers.



(a) Whole Loan Transfers. With respect to each Whole Loan Transfer entered into
by the Purchaser, the Seller agrees:

(i) to cooperate reasonably with the Purchaser and any prospective purchaser
with respect to all reasonable requests;

 

(ii) to execute or acknowledge, at the Purchaser's discretion, an assignment by
the Purchaser to a successor purchaser of some or all of the Mortgage Loans,
which Mortgage Loans will be assigned subject to the representations and
warranties set forth in this Agreement; and

(iii) to restate on the Reconstitution Date, all representations and warranties
made by the Seller pursuant to this Agreement with respect to the Mortgage Loans
and with respect to the Seller itself.

(b) Pass Through Transfers. The Purchaser and the Seller agree that in
connection with the completion of a Pass-Through Transfer, the Seller shall:

(i) provide the Purchaser with a certificate of a duly appointed officer of
Seller that restates on the Reconstitution Date all representations and
warranties made by the Seller pursuant to this Agreement with respect to the
Mortgage Loans and with respect to the Seller itself, together with any
additional representations and warranties which may be required to be made by it
in connection with the Pass-Through Transfer;

(ii) if the Seller is required to be a party to any of the Reconstitution
Agreements, to execute any Reconstitution Agreement required to effectuate the
foregoing;

(iii) provide to any master servicer or trustee, as applicable, and/or the
Purchaser any and all publicly available information and appropriate
verification of information which may be reasonably available to the Seller,
whether through letters of its auditors and counsel or otherwise, as the
Purchaser, trustee or a master servicer shall reasonable request as to the
related Mortgage Loans; and

(iv) provide all other assistance reasonably requested by the Purchaser in
connection with completion of the Pass-Through Transfer.

With respect to any Pass-Through Transfer, the Purchaser shall be entitled to
include in any disclosure document any information provided by the Seller and
the Seller acknowledges and agrees that the related investors will be permitted
to rely on such information. If the Purchaser determines that the Seller is
required to be a party to any Reconstitution Agreement, the Seller shall execute
such Reconstitution Agreement within a reasonable period of time, but in no
event shall such time exceed ten (10) Business Days after mutual agreement
between the Purchaser and the Seller as to the terms thereof. In addition to the
foregoing, the Seller acknowledges that the Purchaser may complete a
Pass-Through Transfer on or prior to the Servicing Transfer Date. In such event,
the Seller agrees to undertake all additional obligations as may become
necessary to facilitate the Pass-Through Transfer, including, without
limitation, the assumption of the obligation to act as "master servicer" for the
period starting on the closing of the Pass-Through Transfer through and
including the Servicing Transfer Date and the preparation, execution and
approval of all documents and disclosures incident thereto.

(c) Continuing Liabilities. All of the Mortgage Loans, including those Mortgage
Loans that are subject to a Pass-Through Transfer or a Whole Loan Transfer,
shall continue to be subject to this Agreement, and with respect thereto, this
Agreement shall remain in full force and effect. In no event shall the Seller be
relieved of its obligations set forth in Article III hereof.

 

 

ARTICLE V

TRANSFER OF SERVICING RIGHTS

Section 5.1 Transfer of Servicing. The Seller agrees to act reasonably, in good
faith and in accordance with all applicable laws and regulations and to do all
things necessary to effect the transfer of the Servicing Rights to the Purchaser
on the Servicing Transfer Date including, without limitation, complying with all
instructions provided by the Purchaser relating to the transfer of the Servicing
Rights.

Section 5.2 Obligations of the Seller Prior to the Servicing Transfer Date.
Without limiting the generality of Section 5.1, the Seller shall take, or cause
to be taken, the following actions with respect to the Mortgage Loans prior to
the Servicing Transfer Date (or within such time as may otherwise be specified
below) in order to effect the transfer of the Servicing Rights to the Purchaser
on the Servicing Transfer Date:

(a) Preliminary Test Tape. On or prior to the Closing Date, the Seller shall
forward to the Purchaser a preliminary test tape (including master file, escrow
file, payee file, ARM master file, ARM history, all HMDA data required by the
Agencies, etc.) containing all of the Mortgage Loans as of the date mutually
agreed upon by the Seller and the Purchaser. The preliminary test tape shall
include all field descriptions and record layouts;

(b) Notice to Hazard Insurers. The Seller shall inform by written notice all
hazard insurance companies and/or their agents of the transfer and request a
change in the loss payee mortgage endorsement clause to the Purchaser's name.
The Seller shall provide the Purchaser with a copy of the notification letter
and an officer's written certification that all hazard insurance companies have
been notified by an identical letter;



(c) Notice to Mortgage Insurance Companies. The Seller shall inform by written
notice all mortgage insurance companies providing any Primary Mortgage Insurance
Policy of the change in insured's name on each such policy to the Purchaser's
name. The Seller shall provide the Purchaser with a copy of one notification
letter and an officer's written certification that all such mortgage insurance
companies have been notified by an identical letter;



(d) Tax Service Contracts. The Seller shall have obtained a life of loan,
transferable real estate tax service contract with a tax service company
reasonably acceptable to the Purchaser on all of the Mortgage Loans and shall
assign all such contracts to the Purchaser or, in the alternative, the Seller
shall notify the Purchaser as to any Mortgage Loans for which it has not
procured the requisite contract and shall pay to the Purchaser a fee for each
such Mortgage Loan equal to the fee or premium that is customarily charged for
each such contract, as determined by the Purchaser in its reasonable discretion;

(e) Flood Certifications. The Seller shall have obtained a life of loan,
transferable flood certification contract for each Mortgage Loan and shall
assign all such contracts to the Purchaser or, in the alternative, the Seller
shall notify the Purchaser as to any Mortgage Loans for which it has not
procured the flood certification referenced above and shall pay to the Purchaser
a fee for each such Mortgage Loan equal to the fee that is customarily charged
for each such contract, as determined by the Purchaser in its reasonable
discretion;



(f) Notice to Mortgagors. The Seller shall, no later than fifteen (15) days
prior to the Servicing Transfer Date, inform in writing all Mortgagors of the
change in servicer from the Seller to the Purchaser, all in accordance with
applicable law. The Seller shall obtain the Purchaser's approval of the form of
such notifications prior to their mailing. The Seller acknowledges that the
Purchaser's review of this notice shall not be a review for statutory or
regulatory compliance purposes, and that the Seller shall have the sole
responsibility for such compliance. The Seller shall provide the Purchaser with
a copy of one notification letter and an officer's written certification that
all Mortgagors have been notified by an identical letter;



(g) Payment of Real Estate Taxes. The Seller shall make or cause to be made all
payments of all real estate taxes on the Mortgage Loans which (i) will be
delinquent on or prior to the Servicing Transfer Date, (ii) are required to be
paid within thirty (30) days after the Servicing Transfer Date to receive a
discount, or (iii) will be delinquent within thirty (30) days after the
Servicing Transfer Date. If tax bills have not been received by the Seller by
the Servicing Transfer Date on any Mortgage Loans subject to this subsection,
the Seller shall obtain and pay all tax bills subsequent to the Servicing
Transfer Date and the Purchaser will promptly reimburse the Seller upon receipt
from the Seller of documentation evidencing such payment. On non-impounded
accounts, the Seller shall ensure that all taxes which would otherwise be
delinquent by the Servicing Transfer Date, if not paid by such date, have been
paid. With respect to each of the Mortgage Loans which do not have an impound or
escrow account maintained for the payment of taxes and insurance, the Seller
shall hold harmless and indemnify the Purchaser against any and all costs,
expenses, penalties, fines, damages and judgments of whatever kind arising from
the Seller's failure to pay, or cause to be paid, any delinquent taxes or tax
penalties outstanding as of the Servicing Transfer Date;



(h) Payment of Insurance Premiums. The Seller shall pay all hazard and flood
insurance and Primary Mortgage Insurance Policy premiums required to be paid
prior to the Servicing Transfer Date or within thirty (30) days after the
Servicing Transfer Date on all impounded accounts relating to the Mortgage Loans
and shall ensure that all premiums required to be paid prior to the Servicing
Transfer Date by the Mortgagors on non-impounded accounts have been paid. With
respect to each of the Mortgage Loans which do not have an impound or escrow
account maintained for the payment of taxes and insurance, the Seller shall hold
harmless and indemnify the Purchaser against any and all costs, expenses,
penalties, fines, damages and judgments of whatever kind arising from the
Seller's failure to ensure that the related Mortgagor is maintaining adequate
insurance coverage on the Mortgaged Property at all times prior to the Servicing
Transfer Date in accordance with the terms of the any document contained in the
Mortgage File or any applicable law or regulation including, without limitation,
adequate flood insurance coverage for all Mortgaged Properties located within an
"A" or "V" flood hazard area;



(i) ARM Adjustments. With respect to each adjustable rate Mortgage Loan whose
index value for any Interest Adjustment Date is available on or prior to the
Servicing Transfer Date, the Seller shall make all such adjustments and shall
inform the related Mortgagors of such adjustments; and

(j) Notice to Sub-servicers. On or prior to the Closing Date, the Seller shall
inform by written notice all sub-servicers who perform servicing obligations
with respect to the Mortgage Loans of the sale of the Mortgage Loans to the
Purchaser and of the transfer of the Servicing Rights to the Purchaser on the
Servicing Transfer Date. The Seller shall provide the Purchaser with a copy of
the notification letter and an officer's certification that all sub-servicers
have been notified by an identical letter.

Section 5.3 Obligations of the Seller after the Servicing Transfer Date. Without
limiting the generality of Section 5.1, the Seller shall take, or cause to be
taken, the following actions with respect to the Mortgage Loans within three (3)
Business Days following the Servicing Transfer Date (or within such time as may
otherwise be specified below):

(a) Tape. The Seller shall furnish to the Purchaser all available computer or
like records requested by the Purchaser reflecting the status of payments,
balances and other pertinent information with respect to the Mortgage Loans as
of the Servicing Transfer Date (including, without limitation, (i) master file,
(ii) escrow file, (iii) payee file, which includes comprehensive tax and
insurance information identifying payee, payee address, next payment due date,
next amount payable and policy number/parcel number, (iv) ARM master file, (v)
ARM history, and (vi) all HMDA data required by the Agencies). Such records
shall include magnetic tapes reflecting all computer files maintained on the
Mortgage Loans and shall include hard copy trial balance reports as specifically
requested by the Purchaser;



(b) Mortgage File. If the Seller has not already done so, the Seller shall have
forwarded a complete Mortgage File with respect to each Mortgage Loan;



(c) Accounting Reports. The Seller shall furnish to the Purchaser copies of all
accounting reports relating to the Mortgage Loans as of the Servicing Transfer
Date including, without limitation, a trial balance and reports of collections,
delinquencies, prepaids, curtailments, escrow payments, escrow balances, partial
payments, partial payment balances and other like information with respect to
the Mortgage Loans;

(d) Other Documentation. The Seller shall provide the Purchaser any and all
further documents reasonably required by the Purchaser in order to fully
transfer to the Purchaser possession of all tangible evidence of the Servicing
Rights and escrow, impound and trust funds transferred hereunder;

(e) Transfer of Escrow Funds and Other Proceeds. The Seller shall transfer to
the Purchaser, by wire transfer to the account designated by the Purchaser, an
amount equal to the sum of (i) the Net Escrow Payments, (ii) all undistributed
insurance loss draft funds, (iii) all unapplied funds received by the Seller,
(iv) all unapplied interest on escrow balances accrued through the Servicing
Transfer Date, (v) all buydown funds held by the Seller as of the Servicing
Transfer Date, and (vi) all other amounts held by the Seller with respect to the
Mortgage Loans as of the Servicing Transfer Date for which the Seller is not
entitled to retain (collectively, the "Escrow Proceeds"). Within five (5)
Business Days following the Purchaser's receipt of the Escrow Proceeds, the
Seller and the Purchaser shall resolve any discrepancies between the Seller's
accounting statement and the Purchaser's reconciliation with respect thereto. No
later than ten (10) Business Days following the Servicing Transfer Date, the
Seller or the Purchaser, as the case may be, shall transfer to the other, by
wire transfer to the designated account, any amounts to which the other party is
entitled; and

(f) Mortgage Payments Received After Servicing Transfer Date. The Seller shall
promptly forward to the Purchaser any payment received by it after the Servicing
Transfer Date with respect to any of the Mortgage Loans, whether such payment is
in the form of principal, interest, taxes, insurance, loss drafts, insurance
refunds, etc., in the original form received, unless such payment has been
received in cash or by the Seller's lock box facility, in which case the Seller
shall forward such payment in a form acceptable to the Purchaser. The Seller
shall notify the Purchaser of the particulars of the payment, which notification
shall set forth sufficient information to permit timely and appropriate
processing of the payment by the Purchaser.

 

ARTICLE VI

MISCELLANEOUS

Section 6.1 Notices. All demands, notices and communications required to be
provided hereunder shall be in writing and shall be deemed to have been duly
given if mailed, by registered or certified mail, postage prepaid, and return
receipt requested, or, if by other means, when received by the other party at
the address as follows:

(i) if to the Seller:

E-Loan, Inc.
5875 Arnold Road
Dublin, California 94568
Attn: Jeff Becker, Director



With a copy to: General Counsel



(ii) if to the Purchaser:

Countrywide Home Loans, Inc.
4500 Park Granada
Calabasas, California 91302
Attn: Mr. Michael W. Schloessmann, Vice President

With a copy to: General Counsel

or such other address as may hereafter be furnished to the other party by like
notice. Any such demand, notice or communication hereunder shall be deemed to
have been received on the date delivered to or received at the premises of the
addressee (as evidenced, in the case of registered or certified mail, by the
date noted on the return receipt).

Section 6.2 Intention of the Parties. Pursuant to this Agreement, the Purchaser
is purchasing, and the Seller is selling the Mortgage Loans and not a debt
instrument of the Seller or any other security. Accordingly, the Seller and the
Purchaser shall each treat the transaction for federal income tax purposes as a
sale by the Seller, and a purchase by the Purchaser, of the Mortgage Loans and
the Servicing Rights. The Purchaser shall have the right to review the Mortgage
Loans and the related Mortgage Loan Files to determine the characteristics of
the Mortgage Loans which shall affect the federal income tax consequences of
owning the Mortgage Loans and the Servicing Rights and the Seller shall
cooperate with all reasonable requests made by the Purchaser in the course of
such review.

Section 6.3 Exhibits. The exhibits to this Agreement are hereby incorporated and
made a part hereof and are an integral part of this Agreement.

Section 6.4 General Interpretive Principles. For purposes of this Agreement,
except as otherwise expressly provided or unless the context otherwise requires:

(a) the terms defined in this Agreement have the meanings assigned to them in
this Agreement and include the plural as well as the singular, and the use of
any gender herein shall be deemed to include the other gender;

(b) accounting terms not otherwise defined herein have the meanings assigned to
them in accordance with generally accepted accounting principles;

(c) references herein to "Sections," "Subsections," "Paragraphs," and other
Subdivisions without reference to a document are to designated Sections,
Subsections, Paragraphs and other subdivisions of this Agreement;

(d) reference to a Subsection without further reference to a Section is a
reference to such Subsection as contained in the same Section in which the
reference appears, and this rule shall also apply to Paragraphs and other
subdivisions;

(e) the words "herein," "hereof," "hereunder" and other words of similar import
refer to this Agreement as a whole and not to any particular provision; and

(f) the term "include" or "including" shall mean without limitation by reason of
enumeration.

Section 6.5 Reproduction of Documents. This Agreement and all documents relating
thereto, including, without limitation, (a) consents, waivers and modifications
which may hereafter be executed, (b) documents received by any party at the
closing, and (c) financial statements, certificates and other information
previously or hereafter furnished, may be reproduced by any photographic,
photostatic, microfilm, micro- card, miniature photographic or other similar
process. The parties agree that any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding,
whether or not the original is in existence and whether or not such reproduction
was made by a party in the regular course of business, and that any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence.

Section 6.6 Further Agreements. The Seller shall execute and deliver to the
Purchaser and the Purchaser shall execute and deliver to the Seller such
reasonable and appropriate additional documents, instruments or agreements as
may be necessary or appropriate to effectuate the purposes of this Agreement.

Section 6.7 Execution of Agreement. This Agreement may be executed
simultaneously in any number of counterparts. Each counterpart shall be deemed
to be an original, and all such counterparts shall constitute one and the same
instrument. This Agreement shall be deemed binding when executed by both the
Purchaser and the Seller. Telecopy signatures shall be deemed valid and binding
to the same extent as the original.

Section 6.8 Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Seller and the Purchaser and the respective
permitted successors and assigns of the Seller and the successors and assigns of
the Purchaser. This Agreement shall not be assigned, pledged or hypothecated by
the Seller without the consent of the Purchaser. This Agreement may be assigned,
pledged or hypothecated or otherwise transferred or encumbered by the Purchaser,
in whole or part, without the consent of the Seller. If the Purchaser assigns
some or all of its rights as the Purchaser hereunder relating to some or all of
the Mortgage Loans, the assignee of the Purchaser, upon notification to the
Seller, will become the "Purchaser" hereunder with respect to such rights and
Mortgage Loans assigned hereby and except as to any rights of the Purchaser
reserved in the agreement of assignment, the Seller agrees that the Initial
Purchaser shall be released and forever discharged from all of its duties and
obligations under this Agreement.

Section 6.9 Severability Clause. Any part, provision, representation or warranty
of this Agreement which is prohibited or which is held to be void or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof. Any part,
provision, representation or warranty of this Agreement which is prohibited or
unenforceable or is held to be void or unenforceable in any relevant
jurisdiction shall be ineffective, as to such jurisdiction, to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction as to any Mortgage Loan shall not invalidate or render
unenforceable such provision in any other jurisdiction. To the extent permitted
by applicable law, the parties hereto waive any provision of law which prohibits
or renders void or unenforceable any provision hereof.

Section 6.10 Costs. The Purchaser shall pay any commissions due its salesmen and
the legal fees and expenses of its attorneys and expenses of its custodian. All
other costs and expenses incurred in connection with the transfer and delivery
of the Mortgage Loans, including recording fees, fees for title policy
endorsements and continuations and the Seller's attorney's fees, shall be paid
by the Seller.

Section 6.11 Attorneys' Fees

. If any claim, legal action or any arbitration or other proceeding is brought
for the enforcement of this Agreement or because of a dispute, breach, default
or misrepresentation in connection with any of the provisions of this Agreement,
the successful or prevailing party shall be entitled to recover reasonable
attorneys' fees and other costs incurred in that claim, action or proceeding, in
addition to any other relief to which such party may be entitled.



Section 6.12 Governing Law

. This Agreement shall be governed by and interpreted in accordance with the
laws of the State of California applicable to agreements entered into and wholly
performed within said jurisdiction.



Section 6.13 Survival

. All covenants, agreements, representations and warranties made herein shall
survive the execution and delivery of this Agreement and the Seller hereby
waives the benefit of the applicable statutes of limitations with respect to any
of the covenants, agreements, representations and warranties set forth herein.
It shall not be a defense in any action by the Purchaser against the Seller
arising out of a breach of the Seller's covenants, agreements, representations
and warranties made herein that the Purchaser knew or should have known of the
existence of the related breach of such covenants, agreements, representations
and warranties.



Section 6.14 Entire Agreement. This Agreement constitutes the entire
understanding between the parties hereto and supersedes any and all prior or
contemporaneous oral or written communications with respect to the subject
matter hereof, all of which communications are merged herein, except for the
Trade Confirmation which shall remain in full force and effect, but only to the
extent not inconsistent herewith. It is expressly understood and agreed that no
employee, agent or other representative of the Seller or the Purchaser has any
authority to bind such party with regard to any statement, representation,
warranty or other expression unless said statement, representation, warranty or
other expression is specifically included within the express terms of this
Agreement or the Trade Confirmation. This Agreement shall not be modified,
amended or in any way altered except by an instrument in writing signed by both
the parties hereto.

Section 6.15 Confidentiality. The Seller and the Purchaser hereby acknowledge
and agree that this Agreement shall be kept confidential and its contents will
not be divulged to any party without the other party's consent except to the
extent that it is appropriate for the Seller or the Purchaser to do so in
working with legal counsel, auditors, taxing authorities or other governmental
agencies.

Section 6.16 No Solicitation. From and after the Closing Date, the Seller agrees
that it will not take any action or cause any action to be taken by any of its
employees, agents or affiliates, or by any independent contractors acting on the
Seller's behalf, to solicit in any manner whatsoever any Mortgagor for any
purpose, including, without limitation, to prepay or refinance a Mortgage Loan.
It is understood and agreed by the Seller and the Purchaser that all rights and
benefits relating to the solicitation of any Mortgagors shall be transferred to
the Purchaser pursuant hereto on the Closing Date and the Seller shall take no
action to undermine these rights and benefits. The Seller shall use its best
efforts to prevent the sale of the name of any Mortgagor to any person or
entity.

Section 6.17 Non-Circumvention. The Seller and the Purchaser understand and
agree that the Purchaser may introduce prospective buyers of the Mortgage Loans
to the Seller, that such buyers are customers of the Purchaser and that
relationships of the Purchaser to such buyers are confidential. The Seller
agrees with respect to a particular buyer of the Mortgage Loans, the Seller will
not, for the purpose of buying and selling other mortgage loans communicate with
or sell such other mortgage loans to such buyer unless such buyer is or has been
independently introduced to the Seller or the Seller has had previous dealings
(other than any transactions involving the Purchaser) with such buyer.

(SIGNATURE PAGE FOLLOWS)

IN WITNESS WHEREOF, the Seller and the Purchaser have caused their names to be
signed hereto by their respective officers thereunto duly authorized as of the
date first above written.

COUNTRYWIDE HOME LOANS, INC.,

the Purchaser

 

By: _______________

Michael W. Schloessmann

Vice President

 

E-LOAN, INC.,

the Seller

 

By: _______________

Name:

Title:




--------------------------------------------------------------------------------




*Confidential Treatment Requested

EXHIBIT A

MORTGAGE LOAN SCHEDULE

(attached)




--------------------------------------------------------------------------------




*Confidential Treatment Requested

EXHIBIT B

COUNTRYWIDE HOME LOANS. INC.

FUNDING SCHEDULE

E-LOAN, INC.

SETTLEMENT DATE 06/18/02

 

[ ** ]

 

 

 

 

 

 

 

 

 

Agreed and Accepted by:



E-LOAN, INC.

COUNTRYWIDE HOME LOANS, INC.

By: _________/s/____________

By: _________/s/____________

Name: Jeff Becker
Title: Director of Secondary Markets

Gregory Petroski
Vice President



 

CHL Internal     __________________

                      __________________

                      __________________

                      __________________




--------------------------------------------------------------------------------




*Confidential Treatment Requested

EXHIBIT C

FORM OF OFFICER'S CERTIFICATE

I, ___________, hereby certify that I am a duly elected ________________ of
_________________, a ____________ corporation (the "Company"), and further
certify on behalf of the Company as follows:

1. Attached hereto are true and correct copies of the Certificate of
Incorporation and Bylaws of the Company as in full force and effect on the date
hereof.

2. Each person who, as an officer or attorney-in-fact of the Company, signed (a)
the Mortgage Loan Purchase and Interim Servicing Agreement (the "Purchase
Agreement") dated as of ____________________, by and between the Company and
Countrywide Home Loans, Inc., and (b) any other document delivered prior hereto
or on the date hereof in connection with the sale and servicing of Mortgage
Loans in accordance with the Purchase Agreement was, at the respective times of
such signing and delivery, and is as of the date hereof, duly elected or
appointed, qualified and acting as such officer or attorney-in-fact.

3. Set forth below is the name, title and specimen signature of the person who
has been duly elected and qualified to serve in the capacity set forth opposite
his or her name:



Name

Title

Signature

_____________________

_____________________

_____________________

_____________________

_____________________

_____________________

_____________________

_____________________

_____________________



, and the signatures of such persons appearing on such documents are their
genuine signatures.

4. All of the representations and warranties of the Company contained in Article
III of the Purchase Agreement were true and correct in all material respects as
of the date of the Purchase Agreement and are true and correct in all material
respects as of the date hereof.

5. The Company has performed all of its duties and has satisfied all of the
material conditions on its part to be performed or satisfied prior to the
Closing Date pursuant to the Purchase Agreement.



All capitalized terms used herein and not otherwise defined shall have the
meanings assigned to them in the Purchase Agreement.

IN WITNESS WHEREOF, I have hereunto signed my name and affixed the seal of the
Company.

Dated: ________________, 200_ _______________________________

By: ____________________________

Its: ____________________________

I, ___________, Secretary of _________________, hereby certify that __________
is a duly elected, qualified and acting _____________________ of
_____________________ and that the signature appearing above is his or her
genuine signature.

IN WITNESS WHEREOF, I have hereunto signed my name.

Dated: ________________, 200_ _______________________________

By: ____________________________

Its: ____________________________




--------------------------------------------------------------------------------




*Confidential Treatment Requested

EXHIBIT D

FORM OF AUTHORIZED SIGNATORIES AGREEMENT

AUTHORIZED SIGNATORIES AGREEMENT

This Authorized Signatories Agreement is dated and effective as of ____________,
200_, between [SELLER], (the "Seller"), and Countrywide Home Loans, Inc. (the
"Purchaser").

RECITALS



The Seller has sold, or proposes to sell, to the Purchaser those certain
mortgage loans identified on Exhibit A hereto, including the servicing rights
related thereto (the "Mortgage Loans").

To facilitate the transfer and assignment of the Mortgage Loans from the Seller
to the Purchaser, the Seller has agreed to appoint specific individuals employed
by the Purchaser as authorized signatories (collectively, the "Authorized
Signatories") pursuant to a certain Appointment of Authorized Signatories, the
form of which is attached as Exhibit B hereto, for the sole and exclusive
purposes of preparing and executing allonge note endorsements ("Endorsements")
and/or preparing and executing mortgage assignments or beneficial interests in
deeds of trust or similar instruments ("Assignments"), as applicable, relating
to the Mortgage Loans.

In consideration of the promises and the mutual agreements and undertakings set
forth herein, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

The Seller hereby authorizes the Authorized Signatories to prepare and execute
the Endorsements and/or Assignments, as applicable, relating to the Mortgage
Loans.

The Purchaser agrees that the preparation and execution of the Endorsements
and/or Assignments by the Authorized Signatories will be performed with due
care.

Other than the authorization granted herein, the Purchaser agrees that the
Authorized Signatories will take no other action in the name of the Seller.

IN WITNESS WHEREOF, the parties have duly executed this Authorized Signatories
Agreement as of the date first above written.



[SELLER],



the Seller

By: __________________



Name:





Title:



COUNTRYWIDE HOME LOANS, INC.,

the Purchaser

By: ________________________

Michael W. Schloessmann

Vice President

Exhibit A

To

Authorized Signatories Agreement

Mortgage Loan Schedule

(attached)

 

Exhibit B

To

Authorized Signatories Agreement

FORM OF APPOINTMENT OF AUTHORIZED SIGNATORIES

Pursuant to the authority granted me by a vote of the Board of Directors of
[SELLER] dated as of [DATE], I hereby appoint the individuals listed below for
the sole and exclusive purpose of executing allonge note endorsements and/or
executing mortgage assignments or beneficial interests in deeds of trust or
similar instruments, as applicable, relating to mortgage loans sold, or to be
sold, by [SELLER], as identified on Exhibit A of that certain Authorized
Signatories Agreement dated as of [DATE], by and between [SELLER] and
Countrywide Home Loans, Inc.

 

[SELLER],

 

By: ________________________

Name:

Title:

 

Dated: _______________, 200_.

 

AUTHORIZED SIGNATORIES:

Araxie Ganoumian

Richard L. Wilson

Beth Wilson

Laura Villasenor

Myleen Evangelista

Christy Dellutri

Robin Dolatowski

Yolanda Perez

Sandra Fennell

Tracy Schreiner

Margaret Hassett

Joe Tharpe

Amy Millet

Margaret McCoy

Heidi Smalley

Nicole Walden

Susan Hahn

Karen Workman

Amy Hamlin

Yolanda Diaz

Mercedes Judilla

Angeles Medina

Debra Terrill

 

 




--------------------------------------------------------------------------------




*Confidential Treatment Requested

EXHIBIT E

MISSING AND DEFICIENT DOCUMENTS

(attached)




--------------------------------------------------------------------------------


